                          Case 3:21-cr-00510-BAS Document 29 Filed 02/24/21 PageID.47 Page 1 of 1
           AO 245B (Rev. 02/08�2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of l


                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                V.                                          (For Offenses Committed On or After November l, 1987)


                                Nestor Plancarte-Alonzo                                     Case Number: 21CR0510-RBM

                                                                                           Frederick Matthew Carroll
                                                                                           Defendant's Attorney


           REGISTRATION NO. 76494380
           THE DEFENDANT:
                                                                                                                            FILED
            lZl pleaded guilty to count(s) I oflnformation                                 2021
                                            -----------------------+-����=�-+---•
            □   was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which invo
           Title & Section                   Nature of Offense                                                               Count Number(s)
           8: 1325(a)(l)                     IMPROPER ENTRY by an Alien (Misdemeanor)                                        1
            □   The defendant has been found not guilty on count(s)                  -------------------
            lZl Count(s) 2 of the information                                               dismissed on the motion of the United States.
-�-""' '
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                     ' ,:� TIME SERVED                                 D __________ days
                                      'f,
           lZl Assessment: $10 WAIVED lZl Fine: WAIVED
           lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           □ Court recommends defendant be deported/removed with relative, _________ .charged in case

                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, February 23, 2021



           Reecivcd��
                         DUSM               �"-




           Clerk's Office Copy                                                                                                      21CR00510-RBM
